UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6329


TERRON GERHARD DIZZLEY,

                    Petitioner - Appellant,

             v.

WARDEN STEPHON,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Joseph Dawson, III, District Judge. (8:20-cv-00126-JD)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Terron Gerhard Dizzley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terron Gerhard Dizzley seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice Dizzley’s 28

U.S.C. § 2254 petition for failure to exhaust his state court remedies. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district

court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Dizzley has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We also grant Dizzley’s motion to amend his informal brief and deny his remaining

motions. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED



                                             2